Citation Nr: 1137434	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for prostate cancer to include as due to exposure to chemicals and herbicides.    

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as due to exposure to chemicals and herbicides.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1960 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on February 9, 2011, in Waco, Texas, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for prostate cancer to include as due to exposure to chemicals and herbicides and entitlement to service connection for
 peripheral neuropathy of the bilateral lower extremities to include as due to exposure to chemicals and herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the claim of service connection for sleep apnea was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  The record shows that the Veteran filed a substantive appeal in October 2008 with respect to the issues on appeal.  However, in a February 2011 statement, the Veteran requested withdrawal of the claim for service connection for sleep apnea.   Hence, there remains no allegation of error of fact or law for appellate consideration regarding the claim.  Accordingly, the Board does not have jurisdiction to review the claim and the claim for service connection for sleep apnea is dismissed.


ORDER

The issue of entitlement to service connection for sleep apnea is dismissed.  


REMAND

Initially, the Veteran has contended that his prostate cancer and currently diagnosed peripheral neuropathy are related to Agent Orange exposure.  The Veteran asserted that he was exposed to Agent Orange when he stopped in Vietnam on one occasion.  He stated that he was stationed at the Dallas Naval Air Station and he arrived in Danang Air Force Base in Vietnam on July 31, 1968 to off-load cargo.  He stated that they stayed for several days and departed Danang on the 1st or 2nd of August 1968.  In a lay statement dated in June 2008, G.R.W. stated that the Veteran was in the Vietnam War Zone several times between 1966 and 1969.  He explained that the Veteran was on the flight crews of C118B's from the Dallas Naval Air Station and that he was there at the same time as the Veteran, but in a different company.  In another lay statement dated in June 2008, E.B. stated that he was stationed at the Dallas Naval Air Station with VR transport planes.  He explained that he was a C118 flight engineer crew chief and was assigned temporary additional duty as a C118 flight engineer with VR-703 squadron and other VR-squadrons.  He stated that during this time, he flew numerous missions to Vietnam with the Veteran.  This required landing in South Vietnam and they carried key personnel and urgently needed cargo to Danang Air Force Base and Saigon Base.  They off-loaded cargo and refueled the plane and returned back to the states.  In a submitted lay statement dated in September 2010, the Veteran's fellow serviceman, E.B., explained that he was stationed at N.A.S. Dallas, Texas from March 1965 to March 1969.  He stated that the Veteran was a C118 flight attendant in support of four VR Reserve Transport Squadrons.  He was assigned additional duties with VR703 which required landing in Vietnam and off-loading cargo at Danang Air Force Base.  He explained that while he was on duty and under orders, he witnessed the Veteran while he was on duty in Vietnam working on overseeing unloading and servicing aircraft to take off on the runway at Danang.  

The Board notes that a Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2010).  'Service in Vietnam' includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  Additionally, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, prostate cancer and subacute peripheral neuropathy may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).

Here, although the Veteran and his friends have attested to his presence in Vietnam, the Veteran's personnel records do not confirm that he set foot in Vietnam.  The Veteran has also submitted copies of his flight records; however, again, the records do not confirm that the Veteran set foot in Vietnam.  In addition, the multiple DD Forms 214 do not reveal any periods of foreign service or any awards or decorations indicating service in Vietnam.  However, the Veteran has alleged that he received four months of combat pay due to his missions into Vietnam from 1969 to 1970.  It appears that the RO attempted to secure records related to the Veteran receiving combat pay from the Defense Personnel Records Information Retrieval System.  It was noted that there were no images for the requested social security number.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  As for federal records, 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  In this case, it is not clear to the Board that it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  Id.  As such, the Board finds that the RO/AMC should continue to make efforts to obtain these identified records.  

With respect to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the Board finds that a VA examination is necessary.  The Veteran has contended that his neuropathy is related to exposure to herbicides and chemicals as well as an in-service accident.  The Veteran reported that he fell into a pit where they did oil changes for vehicles which occurred in 1972 or 1973.  The service treatment records reveal that the Veteran complained of injuries to his lower extremities following a fall into a pit.  The Veteran's representative asserted that the symptoms associated with the in-service accident are very similar to the symptoms associated with the peripheral neuropathy.  The Veteran stated that the doctor that diagnosed him with neuropathy used a nerve study and nerve studies were not available when he was in the military.  He stated that he believes that the neuropathy was incurred during his period of active duty.  In a February 2002 letter, the Veteran's private physician, Dr. N.L.G. stated that the Veteran had been followed by her since 1990.  He had polyneuropathy which was first documented by nerve conduction studies in 1990.  The nerve conduction studies were recently repeated and it has shown some progression of the neuropathic problem.  The symptoms at this point are significant feet pain which is worsening.  The symptoms began in the 1970s when he was in the military.  At the time, they felt that his feet pain was secondary to arthritis and discharged him from the service with that.  However, in retrospect, his feet pain was secondary to the neuropathy which, again, was not actually documented until 1990 as the studies were not performed in the 1970s.  However, the private physicians did not provide any rationale for the provided opinions and did not cite that any records from the Veteran's period of service were reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the medical evidence of record clearly shows that the Veteran is diagnosed with peripheral neuropathy.  In addition, the service treatment records reveal that the Veteran suffered an in-service accident after which he complained of symptoms related to his lower extremities.  Furthermore, the Board acknowledges the private medical evidence relating the Veteran's current peripheral neuropathy to his active service.  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  Here, the Board must remand this matter to obtain a VA examination prior to adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain a copy of the Veteran's pay stubs which reflect special pay status from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran is shown to have received combat pay, an explanation should be provided as to the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam). Associate all documents obtained with the claims file.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current peripheral neuropathy.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that current peripheral neuropathy is related to service, to include chemical and/or herbicide exposure therein.  The examiner should address the Veteran's contentions regarding his in-service fall and the private medical evidence of record.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale for any opinion expressed should be provided in a legible report.

3.   Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


